Case 6:18-cv-00549-TH-JDL Document 33 Filed 09/24/20 Page 1 of 2 PageID #: 350




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

REBECCA JOY BOND, #2128686                         §

VS.                                                §            CIVIL ACTION NO. 6:18cv549

DIRECTOR, TDCJ-CID                                 §
                                    ORDER OF DISMISSAL
        Petitioner Rebecca Joy Bond, a prisoner confined at the Hobby Unit within the Texas

Department of Criminal Justice (TDCJ) proceeding pro se and in forma pauperis, filed this federal

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a judgment of

conviction. The petition was referred to United States Magistrate Judge, the Honorable John D.

Love, for findings of fact, conclusions of law, and recommendations for the disposition of the

petition.

        On September 9, 2020, Judge Love issued a Report, (Dkt. #30), recommending that

Petitioner’s federal habeas petition be denied, with prejudice. Judge Love also recommended that

Petitioner be denied a certificate of appealability sua sponte. A copy of this Report was sent to

Petitioner at her address, with an acknowledgment card. Petitioner has filed timely objections,

(Dkt. #32).

        The Court has conducted a careful de novo review of the record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the Court has

determined that the Report of the United States Magistrate Judge is correct and Petitioner’s

objections are without merit. Accordingly, it is

                                                   1
Case 6:18-cv-00549-TH-JDL Document 33 Filed 09/24/20 Page 2 of 2 PageID #: 351




       ORDERED that the Report and Recommendation of the United States Magistrate Judge,

(Dkt. #30), is ADOPTED as the opinion of the Court. Petitioner’s objections, (Dkt. #32), are

OVERRULED. Further, it is

       ORDERED that Petitioner’s federal habeas petition is DENIED, with prejudice.

Petitioner is DENIED a certificate of appealability sua sponte. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED as MOOT.

        SIGNED this the 24 day of September, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                 2
